DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01/19/2021.
Claims 1-19 are newly amended.
Claims 1-19 are currently pending and have been examined. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 1 in this application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim storage equipment that stores a plurality of articles, setting data respectively set in advance associated with the plurality of articles”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “storage equipment that stores a plurality of articles, setting data respectively set in advance associated with the plurality of articles” which invokes 112(f).  However, the corresponding structure to perform the claimed functions of stores is not described in the specification and thereby fail to comply with the written description requirement.  Claims 1-6, which depend from claim 1, do not remedy the deficiencies of claim 1 and are therefore also rejected.
	Appropriate correction is required.


Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recitation of “storage equipment that stores a plurality of articles, setting data respectively set in advance associated with the plurality of articles” (lines 2-4) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the specification fails to disclose any structure associated with the recited equipment.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purposes of examination, the Examiner will interpret the storage equipment to be any nonvolatile memory capable of the storing (Instant Specification ¶ [0017]). Claim 7 is rejected for reasons similar to claim 1.  Claims 2-6, which depend from claim 1; and claims 8-12, which depend from claim 7, do not remedy the deficiencies noted above and are also rejected.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “access storage equipment that stores, a plurality of articles, setting data respectively set in advance associated with a plurality of articles” in lines 2-4.  It is unclear if these recitations of “a plurality of articles” refer to the same or different plurality of articles.  Additionally, the limitation appears to be missing the conjunction “and” for storing a plurality of articles and setting data. For examination purposes, the examiner will interpret lines 2-4 to recite: access storage equipment that storesand setting data respectively set in advance associated with the plurality of articles.
Claim 1 recites “select … recommended articles, setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment, in a descending order of priority” in lines 8-12.  It is unclear if the setting data is being selected, or if the setting data modifies the selecting step in this limitation.  For examination purposes, the examiner will interpret lines 8-12 to recite: select … recommended articles, using setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment, in a descending order of priority.
Claims 2-6, which depend from claim 1, do not remedy the deficiencies noted above and are also rejected.


Claim 7 recites “access storage equipment that stores, a plurality of articles, setting data respectively set in advance associated with a plurality of articles” in lines 1-3.  It is unclear if these recitations of “a plurality of articles” refer to the same or different plurality of articles. Additionally, the limitation appears to be missing the conjunction “and” for storing a plurality of articles and setting data.  For examination purposes, the examiner will interpret lines 1-3 to recite: access storage equipment that storesand setting data respectively set in advance associated with the plurality of articles.
Claim 7 recites “select … recommended articles, setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment, in a descending order of priority” in lines 8-12.  It is unclear if the setting data is being selected, or if the setting data modifies the selecting step in this limitation.  For examination purposes, the examiner will interpret lines 8-12 to recite: select … recommended articles, using setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment, in a descending order of priority.
Claims 8-13, which depend from claim 7, do not remedy the deficiencies noted above and are also rejected.

Claim 13 recites “access storage equipment that stores, a plurality of articles, setting data respectively set in advance associated with a plurality of articles, the information processing apparatus comprising:” in lines 2-4.  It is unclear if the recitations of “a plurality of articles” refer to the same or different plurality of articles. Additionally, the limitation appears to be missing the conjunction “and” for storing a plurality of articles and setting data.  For examination purposes, and setting data respectively set in advance associated with the plurality of articles.
Claim 13 recites “selecting … recommended articles, setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment, in a descending order of priority” in lines 8-12.  It is unclear if the setting data is being selected, or if the setting data modifies the selecting step in this limitation.  For examination purposes, the examiner will interpret lines 8-12 to recite: selecting … recommended articles, using setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment, in a descending order of priority.
Claims 14-19, which depend from claim 13, do not remedy the deficiencies noted above and are also rejected.

	Appropriate correction is required.	

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 13 recites abstract concepts, including: determining a designated article as a candidate of an order by an operation performed by an operator; selecting, in response to determining that the order of the designated article cannot be fulfilled, recommended articles, in descending order of priority based on the setting data ,wherein the setting data comprises provision time period data representing a time period when the recommended articles are to be provided, age group data representing an age group associated with a target customer demographic for a use of the recommended articles, weather data representing a weather attribute associated with the use of the recommended articles, seasonal data representing a season associated with the use of the recommended articles, and cost data representing a cost associated with the recommended articles; and notifying the selected recommended articles to the operator.
The claims as a whole are directed to “recommending an associated article”.  Recommending articles in response to determining an order of the designated article cannot be fulfilled is an abstract idea because it is a commercial interaction wherein a seller offers an item to a customer for purchase.  Commercial interactions are classified under certain methods of organizing human activity.  Therefore, claim 13 recites an abstract idea. 
an information processing apparatus configured to access storage equipment that stores, a plurality of articles, setting data respectively set in advance associated with the plurality of articles; a processor.  The information processing apparatus, storing equipment, and processor are merely including instructions to implement the abstract idea on a computer, and merely uses a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).  Accordingly, and in view of the abstract limitations, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 13 is therefore directed to an abstract idea.
	Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the information processing apparatus, storing equipment, and processor are including instructions to implement the abstract idea on a computer, and merely uses a computer as a tool to perform the abstract idea.  Accordingly, claim 13 is ineligible. 
	Dependent claim(s) 14 recites the additional element of an order management apparatus which receives an order.  The order management apparatus is merely being used as a tool to perform the abstract idea (i.e. sales activity).  Therefore, claim 14 is ineligible.  
Dependent claims 15-16 and 18-19 merely further limit the abstract idea by further characterizing the recommended articles, without reciting any additional elements.  Accordingly, claims 15-16 and 18-19 are ineligible. 
Dependent claim 17 merely further limits the abstract idea by further characterizing the setting data without reciting any additional elements.  Accordingly, claim 17 is ineligible. 

	Claim(s) 1-6 are parallel in nature to claims 13-19.  Therefore, claims 1-6 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claims 13-19.

	Claim(s) 7-12 are parallel in nature to claims 13-19.  Therefore, claims 7-12 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claims 13-19.

	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 10-11, 13-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renfroe (US 2015/0073925 A1) in view of Gomez-Rosado (US 2015/0212689 A1).
	Claim 1, Renfroe discloses an information processing apparatus configured to access storage equipment that stores a plurality of articles and setting data respectively set in advance associated with the plurality of articles (¶ [0138]), the information processing apparatus comprising: 
a processor configured to (see “processor 312” in ¶ [0110]):
determine a designated article as a candidate of an order by an operation performed by an operator (see “the back office system 101 received an order request message 125 from the electronic device 104” and “each item required to complete the order request” in ¶ [0135]); 
select, in response to determining that the order of the designated article cannot be fulfilled, recommended articles, using setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment (see “menu item metadata associated with interrelationships among menu items” in ¶ [0135]; see “If … the back office system 101 determines that the order request cannot be fulfilled, then the back office system 101 moved to step 509 and determines at least one substitution” in ¶ [0137]; ¶ [0138]),
wherein the setting data comprises cost data representing a cost associated with the recommended articles (see “the price point of the order”; ¶ [0093]); and 
notify the operator of the recommended articles (see “asks the customer if the customer would like to: instead order a whiskey and cola” in ¶ [0137]; ¶ [0138]).

select … recommended articles … in descending order of priority of articles based on the setting data,
wherein the setting data comprises provision time period data representing a time period when the recommended articles are to be provided, age group data representing an age group associated with a target customer demographic for a use of the recommended articles, weather data representing a weather attribute associated with the use of the recommended articles, and seasonal data representing a season associated with the use of the recommended articles.
However, Gomez-Rosado teaches:
select … in a descending order of priority of articles based on the setting data (¶ [0110]; see “wherein multiple items are ranked based on factors such as selection rate, usage rate, popularity, profit, etc.” in ¶ [0112],
wherein the setting data comprises provision time period data representing a time period when the recommended articles are to be provided, age group data representing an age group associated with a target customer demographic for a use of the recommended articles, weather data representing a weather attribute associated with the use of the recommended articles, and seasonal data representing a season associated with the use of the recommended articles (see “environmental data may include information such as a time of day, time of year, weather, season, geographic or hyper-geographic location, or any other data that gives context to each item and/or item transaction” in ¶ [0131]; see “the system may present the most popular items for a customer’s specific demographic.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selecting of Renfroe to include the setting data and order of priority as taught by Gomez-Rosado.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the apparatus of Renfroe to include the setting data and order of priority of Gomez-Rosado in order to make the interface more intuitive and easier to use by suggesting items that are more likely to be selected or of interest to a given user (Gomez-Rosado: ¶ [0095]).

Claim 4, the combination of Renfroe in view of Gomez-Rosado teaches the apparatus according to claim 1.  Gomez-Rosado further discloses: 
wherein the setting data comprises a stock number of designated articles, and the order of the designated article that cannot be fulfilled when the stock number is zero (see “inventory information” and “Thus, in this example, a more popular, but out of stock, item may have the visual bias of its dynamic icon altered so that the interface suggests another, less popular item that is in stock” in ¶ [0132] of Gomez-Rosado).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Renfroe in view of Gomez-Rosado to include the stock number as taught by Gomez-Rosado.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the apparatus to include the stock number of Gomez-Rosado so that, in the event of a preferred item being unavailable, the interface can suggest an item that is in stock (Gomez-Rosado: ¶ [0132]).

Claim 5, the combination of Renfroe in view of Gomez-Rosado teaches the apparatus according to claim 1.  Renfroe further discloses wherein the apparatus comprises historical data of previous order by the operator (see “order history” in ¶ [0030]; ¶ [0084]).  Renfroe does not disclose the following limitation, however Gomez-Rosado further teaches:
the priority degrees of items comprise historical data of previous orders by the operator (¶ [0108] of Gomez-Rosado).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify apparatus of Renfroe in view of Gomez-Rosado to include wherein the priority degrees comprises historical data as taught by Gomez-Rosado.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the apparatus to include the priority degrees comprising historical data of Gomez-Rosado in order to suggest items that are more likely to be selected or of interest to a given user (Gomez-Rosado: ¶ [0095]).

Claim 7, Renfroe discloses an order terminal apparatus configured to access storage equipment that stores, a plurality of articles, setting data respectively set in advance associated with a plurality of articles (¶ [0138]), the order terminal apparatus comprising: 
a processor to (see “processor 312” in ¶ [0110]):
determine a designated article as a candidate of an order by an operation performed by an operator (see “the back office system 101 received an order request message 125 from the electronic device 104” and “each item required to complete the order request” in ¶ [0135]);
select, in response to determining that the order of the designated article cannot be fulfilled, recommended articles, using setting data that is stored in the storage equipment and associated with the designated article that is stored in the storage equipment (see “menu item metadata associated with interrelationships among menu items” in ¶ [0135]; see “If … the back office system 101 determines that the order request cannot be fulfilled, then the back office system 101 moved to step 509 and determines at least one substitution” in ¶ [0137]; ¶ [0138]),
wherein the setting data comprises cost data representing a cost associated with the recommended articles (see “the price point of the order”; ¶ [0093]); and 
notify the operator of the recommended articles (see “asks the customer if the customer would like to: instead order a whiskey and cola” in ¶ [0137]; ¶ [0138]); and 
request an order management apparatus to receive an order of the designated article, wherein the designated article is an article for which fulfillment is achievable (see “the electronic device 104 sends a substitute order request message 132 to the back office system 101” in ¶ [0141]).
Renfroe does not disclose:
select recommended articles in descending order of priority degrees of items for which the associated setting data are set.
wherein the setting data comprises provision time period data representing a time period when the recommended articles are to be provided, age group data representing an age group associated with a target customer demographic for a use of the recommended articles, weather data representing a weather attribute associated with the use of the 
However, Gomez-Rosado teaches:
select … in a descending order of priority of articles based on the setting data (¶ [0110]; see “wherein multiple items are ranked based on factors such as selection rate, usage rate, popularity, profit, etc.” in ¶ [0112],
wherein the setting data comprises provision time period data representing a time period when the recommended articles are to be provided, age group data representing an age group associated with a target customer demographic for a use of the recommended articles, weather data representing a weather attribute associated with the use of the recommended articles, and seasonal data representing a season associated with the use of the recommended articles (see “environmental data may include information such as a time of day, time of year, weather, season, geographic or hyper-geographic location, or any other data that gives context to each item and/or item transaction” in ¶ [0131]; see “the system may present the most popular items for a customer’s specific demographic.  For example, if young, female consumers typically purchase Duck, the system can bias Duck” in ¶ [0204]; Fig. 5, #515 and #540 of Gomez-Rosado).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selecting of Renfroe to include the setting data and order of priority as taught by Gomez-Rosado.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the apparatus of Renfroe to include the setting data and order of priority of Gomez-Rosado in order to make the interface more intuitive and 

Claims 10-11 are directed to a system.  Claims 10-11 recite limitations that are parallel in nature as those addressed above for claims 4-5 which are directed towards a method.  Claim(s) 10-11 are therefore rejected for the same reasons as set forth above for claims 4-5, respectively.

Claim 13, Renfroe discloses an information processing method for an information processing apparatus configured to access storage equipment that stores a plurality of articles and setting data respectively set in advance associated with a plurality of items (¶ [0138]), the information processing apparatus comprising: 
determining, by equipment comprising a processor, a designated article designated as a candidate of an order by operation of an operator (see “the back office system 101 received an order request message 125 from the electronic device 104” and “each item required to complete the order request” in ¶ [0135]); 
selecting
wherein the setting data comprises cost data representing a cost associated with the recommended articles; and 
notifying, by the equipment, the operator of the recommended articles (see “asks the customer if the customer would like to: instead order a whiskey and cola” in ¶ [0137]; ¶ [0138]).
Renfroe does not disclose:
select recommended articles in descending order of priority degrees of items for which the associated setting data are set.
wherein the setting data comprises provision time period data representing a time period when the recommended articles are to be provided, age group data representing an age group associated with a target customer demographic for a use of the recommended articles, weather data representing a weather attribute associated with the use of the recommended articles, and seasonal data representing a season associated with the use of the recommended articles.
However, Gomez-Rosado teaches:
select … in a descending order of priority of articles based on the setting data (¶ [0110]; see “wherein multiple items are ranked based on factors such as selection rate, usage rate, popularity, profit, etc.” in ¶ [0112],
wherein the setting data comprises provision time period data representing a time period when the recommended articles are to be provided, age group data representing an age group associated with a target customer demographic for a use of the recommended articles, weather data representing a weather attribute associated with the use of the recommended articles, and seasonal data representing a season associated with the use of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selecting of Renfroe to include the setting data and order of priority as taught by Gomez-Rosado.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of Renfroe to include the setting data and order of priority of Gomez-Rosado in order to make the interface more intuitive and easier to use by suggesting items that are more likely to be selected or of interest to a given user (Gomez-Rosado: ¶ [0095]).

Claim 14, the combination of Renfroe in view of Gomez-Rosado teaches the method according to claim 13.  Renfroe further discloses:
requesting an order management apparatus, which manages the order, to receive the order of the designated article determined, the designated article being an article, the order of which can be fulfilled (see “the electronic device 104 sends a substitute order request message 132 to the back office system 101” in ¶ [0141]).

Claims 17-18 are directed to a method.  Claims 17-18 recite limitations that are parallel in nature as those addressed above for claims 4-5 which are directed towards a method.  Claim(s) 17-18 are therefore rejected for the same reasons as set forth above for claims 4-5, respectively.



Claims 2-3, 6, 8-9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renfroe (US 2015/0073925 A1) in view of Gomez-Rosado (US 2015/0212689 A1), and further in view of Schmeling (US 2015/0294353 A1).
Claim 2, the combination of Renfroe in view of Gomez-Rosado teaches the apparatus according to claim 1.  The combination of Renfroe and Gomez-Rosado does not teach:
wherein, in response to determining that there are a plurality of the recommended articles, the processor is further configured to select the recommended articles in the descending order of priority based on the articles having a lower priority than the designated article.
However, Schmeling [Symbol font/0x2D]which like Renfroe is related to recommending related products[Symbol font/0x2D] teaches:
wherein, in response to determining that there are a plurality of the recommended articles, the processor is further configured to select the recommended articles in the descending order of priority based on the articles having a lower priority than the designated article (see ¶ [0039]; see “select a relatively small number … from a ranking of products” in ¶ [0048] of Schmeling).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify recommended articles of Renfroe to include the ranking as taught by Schmeling.  One of ordinary skill in the art before the effective filing date would have been motivated to modify recommended articles to include ranking of Schmeling because 

Claim 3, the combination of Renfroe in view of Gomez-Rosado teaches the apparatus according to claim 1. The combination of Renfroe in view of Gomez-Rosado does not disclose the following limitation, however Schmeling further teaches: 
wherein, in response to determining that a number of the recommended articles is larger than a predetermined maximum number, the processor is further configured to select the predetermined maximum number of the recommended articles based on the order of priority of articles (¶ [0044]; ¶ [0048] of Schmeling).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Renfroe in view of Gomez-Rosado to include the ranking as taught by Schmeling.  One of ordinary skill in the art before the effective filing date would have been motivated to modify recommended articles to include ranking of Schmeling because customers may welcome guidance as to which products may satisfy their needs (Schmeling: ¶ [0003]).

Claim 6, the combination of Renfroe in view of Gomez-Rosado teaches the apparatus according to claim 1.  The combination of Renfroe in view of Gomez-Rosado does not disclose the following limitation, however Schmeling further teaches: 
wherein the priority of articles comprise a stock number of designated articles (see “influence the ranking of a product based on current stock levels of the product” in ¶ [0039] of Schmeling).


Claims 8-9 and 12 are directed to a system.  Claims 8-9 and 12 recite limitations that are parallel in nature as those addressed above for claims 2-3 and 6 which are directed towards a method.  Claim(s) 8-9 and 12 are therefore rejected for the same reasons as set forth above for claims 2-3 and 6, respectively.

Claims 15-16 and 19 are directed to a method.  Claims 15-16 and 19 recite limitations that are parallel in nature as those addressed above for claims 2-3 and 6 which are directed towards a method.  Claim(s) 15-16 and 19 are therefore rejected for the same reasons as set forth above for claims 2-3 and 6, respectively.

Response to Arguments
Applicant’s arguments filed January 19, 2021, with respect to the 35 U.S.C. § 112(f) interpretation, have been fully considered but they are not persuasive.  With regards to claims 1-12, the Applicant argues the amendments ensure are provided the benefit of the rebuttal presumption that that the claims not be treated in accordance with 35 U.S.C. § 112(f).
In response to the 112(f) argument, the Examiner respectfully disagrees.  Even if a claim limitation does not use the term “means” or “step”, Examiners are still to consider whether the rebuttal presumption is overcome.  As stated in MPEP 2818 (I):
Even in the face of this presumption, the examiner should nonetheless consider whether the presumption is overcome. The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).

Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996). 

Claim 1 has been amended to recite “access storage equipment that stores” (lines 1-2).  “Equipment” is being treated as a generic placeholder for the term “means”, because equipment is a nonce term having no specific structural meaning.  Therefore, and as explained above, the Examiner is maintaining the 112(f) interpretation of claims 1-12.
January 19, 2021, with respect to the 35 U.S.C. § 112(a) rejection of claims 1-12, have been fully considered but they are not persuasive.  Applicant argues the claims have been amended to reasonable convey to those skilled in the art that the application had possession of the claimed subject matter at the time the application was filed.  In response to the argument, the Examiner respectfully disagrees.  As explained in the rejection above, claim 1 fails to meet the written description requirement.  Therefore, the Examiner is maintaining the 112(a) rejection.

Applicant’s arguments filed January 19, 2021, with respect to the 35 U.S.C. § 112(b) rejection of claims 1-12, have been fully considered but they are not persuasive.  Applicant argues the claims have been amended to particularly point out and distinctly claim the subject matter so persons having ordinary skill in the art understand the subject matter with reasonable certainty.  In response to the argument, the Examiner respectfully disagrees.  As explained in the rejection above, claim 1 as amended still contains indefinite claim limitations.  Therefore, the Examiner is maintaining the 112(b) rejection of claims 1-12.

Applicant’s arguments filed January 19, 2021, with respect to the 35 U.S.C. § 112(b) rejection of claims 1-19, have been fully considered but they are not persuasive.  Applicant argues the claims have been amended to particularly point out and distinctly claim the subject matter so persons having ordinary skill in the art understand the subject matter with reasonable certainty.  In response to the argument, the Examiner respectfully disagrees.  While the amendments resolved some of the previous indefinite issues, claims 1-19 remain rejected for the reasons presented above.  
January 19, 2021, with respect to the 35 U.S.C. § 101 rejection of claims 1-19, have been fully considered but they are not persuasive. Applicant argues the claims do not recite any of the enumerated judicial exceptions, particularly a mental process, as the claims do not cover performance in the mind but for the recitation of generic computer components.
In response to the 101 arguments, the Examiner respectfully disagrees.  Examiner notes the previous Office Action characterizes the abstract idea as belong to the certain methods of organizing human activity grouping, not the mental processes grouping (pg. 15).  The consideration of whether claim limitations “can be practically performed in human mind” is relevant to the mental process grouping of abstract ideas (see MPEP 2106.04(a)(2)III,A), not characteristic of the certain methods of organizing human activity grouping.  For example, the 2019 PEG explains “Certain methods of organizing human activity” includes, “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” (pg. 52).  As explained in the eligibility analysis above, the claims recite a commercial interaction wherein an article is offered for sale/fulfillment.  Therefore, the Examiner maintains that the claims recite a judicial exception and are ineligible.

Applicant’s arguments filed January 19, 2021, with respect to the 35 U.S.C. § 103 rejection of claims 1-19, have been fully considered but are moot under new grounds of rejection relying on Gomez-Rosado (US 2015/0212689 A1) to teach the newly amended claimed features, .  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burr (US 2016/0005070 A1) describes identifying and promoting product items using a consumer’s personal information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/RESHA DESAI/Primary Examiner, Art Unit 3625